Citation Nr: 0512526	
Decision Date: 05/06/05    Archive Date: 05/18/05

DOCKET NO.  04-12 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a compensable rating for trauma to the fifth 
finger of the right hand.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran/appellant


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1973 until 
June 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the veteran's claim for an increase has been 
accomplished.

2.  The veteran's residuals of trauma of the fifth finger 
consist of subjective complaints of pain; no disability or 
functional loss is shown.


CONCLUSION OF LAW

The criteria for a compensable rating for trauma to the fifth 
finger of the right hand have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.71, 4.71a, 
Diagnostic Codes 5003, 5227, 5230 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Rating

The Board has reviewed all the evidence in the veteran's 
claims file, consisting of VA outpatient treatment records; a 
VA examination from February 2003; private medical records; 
service medical records; and statements from the veteran.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence submitted by the veteran or 
on his behalf.  The Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule).  38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Disabilities associated with ankylosis or limitation of 
motion of single or multiple digits of the hand are 
specifically rated under 38 C.F.R. § 4.71a, Diagnostic Codes 
5216 through 5230.  

Where entitlement to compensation has been established and a 
higher initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, this general rule is not applicable to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability, as 
is the case here.  Instead, in a case such as this one, 
consideration must also be given to a longitudinal picture of 
the veteran's disability to determine if the assignment of 
separate ratings for separate periods of time, a practice 
known as "staged" ratings, is warranted.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  Nevertheless, a review of the 
veteran's claims file does not yield any indication that his 
disability has changed in severity since the veteran applied 
for compensation.  As such, a staged rating is not necessary.

If a question exists as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of 
disability will be resolved in favor of the veteran.  38 
C.F.R. § 4.3.


In February 2003, the veteran underwent a VA examination.  
The examiner noted that the veteran had a very slight flexion 
deformity of the right fifth finger at the distal 
interphalangeal joint, and diagnosed the veteran with trauma 
of the right fifth finger with no significant residuals.

In June 2004, the veteran visited a neurologist complaining 
of pain in the 4th and 5th digits of his right hand.  The 
veteran indicated that the pain was no better or worse in the 
morning and was affected by weather changes.  The veteran 
also indicated that the pain was greater in the 5th digit 
than in the 4th digit, and at times the pain affected the 
whole hand.  However, after examining the veteran, the 
neurologist gave a diagnostic impression that there was no 
electrophysiologic evidence for a radiculopathy or neuropathy 
affecting the right upper extremity.  

In June 2004, the veteran also underwent an MRI of his 
cervical spine, which the radiologist indicated showed a 
normal cervical spine.

At a hearing before a decision review officer (DRO), the 
veteran contended that his finger condition was more chronic 
and severe than the noncompensable rating suggested.  
Nevertheless, the veteran indicated that he could bend his 
little finger all the way to his palm and could make a fist 
with his right hand. 

The veteran's service-connected trauma to the fifth finger of 
the right hand was initially assigned a noncompensable rating 
under 38 C.F.R. § 4.71a, Diagnostic Code 5230, for limitation 
of motion of the ring or little finger.  Under this 
diagnostic code, a compensable rating is not available for an 
injury to only one finger when it is either the little finger 
or the ring finger.  Id.  That is, any limitation of motion 
of the little finger is rated at zero percent.  Therefore, a 
compensable rating cannot be assigned in this case under 
Diagnostic Code 5230, regardless of any limitation of motion 
the veteran has in the finger.

The Board has considered whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  
See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional 
loss contemplates the inability of the body to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance, and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain.  38 C.F.R. § 4.40.  A part 
that becomes painful on use must be regarded as seriously 
disabled.  Id.; see also DeLuca.  The veteran has indicated 
that he has pain with use of the right fifth finger.

However, the medical evidence does not support the contention 
that he has limitation of motion and/or functional loss as a 
result of the service-connected disability.  Even accepting 
that he may have some residual pain from the in-service 
injury, the rating schedule does not require a separate 
rating for pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  
Despite the veteran's complaints, the recent medical evidence 
shows "no significant" residuals.  He remains able to make 
a fist and touch the little finger to the palm of his hand.  
As such, the Board finds that a higher rating is not 
available for assignment on a schedular basis.

The Board must also consider whether an extraschedular rating 
is required to appropriately compensate the veteran for his 
disability.  The VA schedule of ratings will apply unless 
there are exceptional or unusual factors, which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  38 C.F.R. § 3.321(b)(1) 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

In this case, the veteran has not identified any specific 
factors, which may be considered to be exceptional or unusual 
in light of VA's schedule of ratings, and the Board has been 
similarly unsuccessful.  Although the veteran has sought, and 
received, treatment for his little finger, he has not 
required frequent periods of hospitalization and his 
treatment records are void of any finding of exceptional 
limitation due to the trauma to his finger beyond that 
contemplated by the schedule of ratings.  Furthermore, the 
veteran has not asserted that he is unemployable as a result 
of his service connected finger injury, only that he does a 
lot of lifting on his job and the finger limits what he is 
able to do.  Additionally, the VA examiner found no 
significant residuals from the trauma, and the veteran 
indicated that he had considerable motion in the finger and 
could make a fist with his hand.

The Board does not doubt that a painful little finger could 
have an adverse impact on employability; however, loss of 
industrial capacity is the principal factor in assigning 
schedular disability ratings.  See 38 C.F.R. §§ 3.321(a) and 
4.1. 38 C.F.R. § 4.1 specifically states: "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  See also Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  In this case, the veteran has not shown that he 
lost considerable working time, only that he is somewhat 
limited at certain times.  Consequently, the Board finds that 
the noncompensable rating currently assigned adequately 
reflects the clinically established impairment experienced by 
the veteran, and a compensable rating is not warranted on an 
extraschedular basis.

The Board has also considered whether a compensable rating 
could be assigned under a different diagnostic code.  A 
compensable rating is unavailable, if ankylosis, either 
favorable or unfavorable, is solely affecting either the ring 
finger or the little finger.  Id. at Diagnostic Code 5227.  
The veteran's little finger is not ankylosed.  Ankylosis is 
"immobility and consolidation of a joint due to disease, 
injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. 
App. 259 (1992) (citing Saunders Encyclopedia and Dictionary 
of Medicine, Nursing, and Allied Health at 68 (4th ed. 
1987)).  The veteran is clearly able to move the right little 
finger, and it is, therefore, not ankylosed.  Regardless, 
favorable ankylosis would only warrant a noncompensable 
rating under the old and new rating criteria.  The rating 
schedule does indicate that VA can also consider whether 
evaluation as amputation is warranted and whether an 
additional evaluation is warranted for resulting limitation 
of motion of other digits or interference with overall 
function of the hand.  Id.   There is no medical evidence 
showing the service-connected finger has interfered with 
motion or functioning of any of the other fingers or the 
hand.  There is certainly no basis for finding the severity 
of the veteran's right little finger disability is equivalent 
to unfavorable ankylosis or amputation. 

The veteran complains of various neurological-type symptoms, 
but rating his service-connected disability under a 
neurological diagnostic code is not appropriate since the 
medical evidence does not show diagnosis of neurological 
disability of the little finger.

The veteran also indicated that he should be considered for 
arthritis, secondary to his finger disability.  In his 
hearing before the DRO, the veteran was asked by his 
representative if he ever had any arthritis in his right 
hand.  The veteran indicated that he was in the process of 
having it checked out by his neurologist, and that she had 
prescribed him arthritis medicine.  While a review of the 
veteran's medical files confirmed the prescription of an 
anti-inflammatory medication, it failed to produce a 
diagnosis of arthritis from either a VA or private physician.  

There was, however, a finding of positive rheumatoid factor 
in 1992 (although no diagnosis of rheumatoid arthritis was 
made at that time or since).  Even if the Board were to 
accept this as indicative of arthritis in the service-
connected little finger, for the sake of argument, a 
compensable rating could not be assigned.  Since the 
appropriate diagnostic code for limitation of motion of the 
affected finger only provides a zero percent rating, as 
discussed above, a compensable rating for arthritis of a 
little finger could only be granted where a group of minor 
joints affected.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  
Although multiple involvements of the interphalangeal, 
metacarpal and carpal joints of the upper extremities are 
considered groups of minor joints, see 38 C.F.R. § 4.45(f), 
the veteran is only service-connected for one finger, and the 
disability falls short of the multiple involvement 
requirement for a compensable rating for a group of minor 
joints.

Accordingly, the Board finds that a compensable rating for 
trauma of the fifth finger of the right hand is not 
warranted.

II.  Veterans Claims Assistance Act Compliance

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in 
December 2002 and July 2003.  Since the letters, as a whole, 
fully provided notice of elements (1), (2), and (3), see 
above, it is not necessary for the Board to provide extensive 
reasons and bases as to how VA has complied with the VCAA's 
notice requirements.  See Mayfield v. Nicholson, No. 02-1077, 
slip op. at 33 (U.S. Vet. App. Apr. 14, 2005).  In addition, 
by virtue of the rating decision on appeal, the statement of 
the case (SOC), and the supplemental SOC (SSOC), he was 
provided with specific information as to why this particular 
claim was being denied, and of the evidence that was lacking.  
He was also supplied with the complete text of 38 C.F.R. 
§ 3.159(b)(1) in the February 2004 SOC and October 2004 SSOC.  


Finally, with respect to element (4), the Board notes that 
the RO's letters did not specifically contain the "fourth 
element" (i.e., tell the claimant to provide any relevant 
evidence in his or her possession), but the Board finds that 
he was otherwise fully notified of the need to give to VA any 
evidence pertaining to the claim.  The Board finds that he 
was aware that it was ultimately his responsibility to give 
VA any evidence pertaining to the claim and that he needed 
evidence of an increase in severity of his disability.  
Moreover, any defect in this regard was not prejudicial to 
the adjudication of his claim, because, as shown above, short 
of amputation of the little finger itself, a compensable 
rating is not available for an injury to the little finger 
alone.  See Mayfield, supra.  That is, there is no evidence 
he could submit that would change the decision herein. 

The Board notes the 2002 and 2003 letters did not explicitly 
include a statement that evidence of an increase in the 
veteran's disability would be needed to demonstrate an 
increased rating.  However, the veteran specifically 
testified at his hearing that his finger was more chronic and 
severe than the current noncompensable rating reflected, and 
then submitted additional medical records in furtherance of 
his testimony.  Accordingly, the Board finds that the veteran 
thereby demonstrated that he was aware of the criteria 
necessary to show that his service-connected disability 
merited a compensable rating, and any additional notification 
would be redundant.  See Mayfield, supra.  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  That was done in this 
case where the initial claim was one for service connection 
and notice was provided in 2002 before such a claim was 
considered.  In fact, when his notice of disagreement raised 
a new issue (the proper rating to be assigned the now 
service-connected disability), VA was not required to provide 
additional VCAA notice.  VAOPGCPREC 8-2003.  Although another 
letter was sent to him in 2003, which failed to notify him of 
what was needed to substantiate a claim for an increase, 
further VCAA notice is not legally required since there was 
initial VCAA compliance upon receipt of the service 
connection claim.   

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of 
the VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

Duty to Assist

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include making reasonable 
efforts to obtain relevant records that a claimant identifies 
and providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.

Accordingly, after reviewing the record, the Board finds that 
VA has complied with the VCAA's duty to assist by aiding the 
veteran in obtaining evidence and affording him a physical 
examination.  It appears that all known and available records 
relevant to the issue here on appeal have been obtained and 
are associated with the veteran's claims file and the veteran 
does not appear to contend otherwise.  Furthermore, there is 
no additional evidence that could possibly substantiate this 
claim since VA's rating schedule provides a compensable 
disability rating for a little finger disability only where 
there is partial amputation of that finger, which is clearly 
not the case here.

Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA and the applicable implementing regulations.  


ORDER

A compensable rating for trauma to the fifth finger of the 
right hand is denied.


	                        
____________________________________________
MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


